Exhibit 10.2

 
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of the Effective Date, by
and between Gleacher Partners, LLC (“Partners”), Broadpoint Capital, Inc., a New
York corporation (“Capital”), Broadpoint Securities Group, Inc. (“Broadpoint”),
and Eric Gleacher (“Employee”).
 
W I T N E S S E T H:
 
WHEREAS, Capital and Broadpoint desire to cause Employee to be appointed as
Chairman of Broadpoint, and Employee desires to be appointed to that position;
 
WHEREAS, Capital desires to employ Employee as a senior member of the Investment
Banking Division of Capital and its affiliates, and Employee desires to be
employed in that position;
 
WHEREAS, an Agreement and Plan of Merger by and among Broadpoint, Magnolia
Advisory LLC, Gleacher Partners Inc., certain of the stockholders of Gleacher
Partners Inc., and each of the holders of interests in Gleacher Holdings, LLC,
dated as of March 2, 2009 (the “Merger Agreement”) will be entered into
concurrently with the execution of this Agreement, pursuant to which Gleacher
Partners Inc. will be merged with and into Magnolia Advisory LLC (the “Merger”);
 
WHEREAS, Employee currently is an employee of Partners, and Partners will be a
wholly-owned subsidiary of Magnolia Advisory LLC following the Merger;
 
WHEREAS, Partners desires to continue to employ Employee following the Merger as
a senior member of the Investment Banking Division of Partners until Employee is
employed by Capital, and Employee desires to continue to be employed in that
position;
 
WHEREAS, in connection with the Merger, Employee shall receive significant
consideration pursuant to the terms of the Merger Agreement;
 
WHEREAS, as a condition to the Merger, the Merger Agreement contemplates, among
other things, that Employee shall enter into this Agreement; and
 
WHEREAS, as a condition to the Merger, the Merger Agreement also contemplates
Broadpoint and Employee shall enter into a Non-Competition and Non-Solicitation
Agreement concurrently with the execution of this Agreement (the
“Non-Competition Agreement”).
 
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Partners, Capital and Employee
hereby agree as follows:
 
 
 

--------------------------------------------------------------------------------


 
 
 
1.           Employment and Employment Period.
 
(a)           The “Effective Date” of this Agreement shall be the “Closing Date”
as defined in the Merger Agreement.  In the event the Effective Date does not
occur, this Agreement shall be void ab initio and of no force and effect.
 
(b)           Company (as defined below) agrees to employ Employee and Employee
agrees to be employed by Company, on the terms and conditions set forth in this
Agreement, for a period commencing on the Effective Date and continuing
thereafter until the third anniversary thereof, unless sooner terminated
pursuant to Section 5 hereof (the “Employment Period”).  The Employment Period
shall automatically be extended for one additional year upon the third
anniversary of the Effective Date without the necessity of any affirmative
action by any party, unless either party provides at least six (6) months’
advance written notice to the other party that the Employment Period will not be
extended.  Following the termination of Employee’s employment for any reason, he
shall resign any and all officerships and directorships he then holds with
Broadpoint, Company or any of their affiliates.
 
(c)           For purposes of this Agreement, “Company” shall mean Partners
during the period commencing on the Effective Date and ending as of the date on
which Broadpoint determines that Employee’s employment shall be transferred to
Capital.  Thereafter, Company shall mean Capital.  Employee acknowledges and
agrees that the transfer of Employee’s employment from Partners to Capital as
contemplated by this Agreement (and without any other event) shall not
constitute a termination of employment or Good Reason (as defined below) for
purposes of this Agreement.  Notwithstanding the foregoing definition of
“Company,” Broadpoint shall be jointly and severally liable for, and guarantee
any obligations of, Partners hereunder during the period that Partners is
“Company” for purposes of this Agreement.  Broadpoint will use its reasonable
best efforts to combine Company and Partners, or to transfer the employment of
all employees of Partners  to Company, by December 31, 2009.
 
2.           Title and Duties.
 
(a)           Effective as of the Effective Date, the Board of Directors of
Broadpoint (the “Board”) shall appoint Employee as a member and Chairman of the
Board and thereafter during the Employment Period shall nominate Employee for
election as a member of the Board when his seat on the Board is up for
re-election.  While serving on the Board, Employee shall serve as Chairman of
Broadpoint and shall (i) have the duties, responsibilities and authority
commensurate with such position and such other duties and responsibilities as
are otherwise set forth in Broadpoint’s By-Laws, (ii) be responsible for the
origination and execution of signature investment banking transactions, (iii)
assist in building Broadpoint, Company and their investment banking brand
through pro active interaction with the media, and (iv) work with the Chief
Executive Officer of Broadpoint and Company on strategic direction and sourcing
capital consistent with the business plan of Broadpoint and Company.
 
(b)           (i) During the Employment Period, Employee shall serve as a senior
member of the Investment Banking Division of Company and its affiliates (the
“Division”), (ii) during the portion of the Employment Period that Partners is
“Company” for purposes of this Agreement, Employee shall also serve as the Chief
Executive Officer of Partners, with such
 
 
2

--------------------------------------------------------------------------------


 
 
duties and responsibilities as are commensurate with such position, and (iii)
during the Employment Period, Employee shall devote substantially all of his
working time and attention during normal working hours to the performance of his
duties hereunder.  For purposes of any applicable regulatory or self regulatory
requirements, Employee’s supervisory duties and responsibilities shall be as set
forth in the Joint Marketing Agreement to be entered into, and on terms mutually
agreed between the date hereof and the Effective Date, by Partners and
Capital.  Notwithstanding the foregoing, nothing in this Agreement shall
restrict Employee from managing his personal investments, personal business
affairs and other personal matters, or serving on civic or charitable boards or
committees, if such activities do not interfere with the performance of his
duties hereunder or conflict with the Company’s interests (it being understood
that Employee’s continued provision of services to Gleacher Mezzanine Funds and
Gleacher Fund Advisors at the same level as Employee provided such services
prior to the Effective Date shall in no event be deemed a violation of this
Section 2(b); provided that Employee does not devote more than ten hours to the
provision of such services during any month during the Employment Period).
 
3.           Compensation and Benefits.  For the services rendered by Employee
to Company during the Employment Period, Employee shall be paid and provided the
compensation and benefits set forth in this Section 3.
 
(a)           Base Salary.  As compensation for services performed under and
during the Employment Period, Company shall pay to Employee, in regular periodic
installments as in effect immediately prior to the Effective Date, a base salary
(the “Base Salary”) at the rate of Three Hundred Fifty Thousand Dollars
($350,000.00) per year.  Employee’s Base Salary shall be reviewed each year and
may be adjusted upward from time to time at the discretion of the Chief
Executive Officer of the Company and, where appropriate, the compensation
committee of the Board.
 
(b)           Annual Bonus.  Employee shall participate in the annual bonus pool
for the Division for each fiscal year of Broadpoint that begins during the
Employment Period; provided, however, that Employee’s bonus with respect to the
fiscal year that begins prior to the Effective Date shall be pro-rated to
correspond to the portion of such fiscal year that follows the Effective
Date.  The amount, if any, of Employee’s annual bonus will be determined under
terms and conditions developed by the compensation committee of the Board, as
recommended by the Chief Executive Officer of the Company.
 
(c)           Benefits.  At all times during the Employment Period, Employee
shall be entitled to receive employee benefits on such basis as is comparable to
those provided to other senior Employees of Broadpoint, subject to the terms and
conditions of the relevant benefits plans and policies; provided, however, that
during the Benefits Continuation Period (as defined in the Merger Agreement),
Employee shall be entitled to receive employee benefits on a basis that is no
less favorable than as set forth in Section 7.10(a) of the Merger
Agreement.  Employee shall be entitled to vacation and paid holidays consistent
with Company’s practices as adopted from time to time.  During the Employment
Period, Employee shall be entitled to automobile transportation related benefits
for business purposes that are no less favorable than those provided to Employee
immediately prior to the Effective Date.
 
 
 
3

--------------------------------------------------------------------------------


 
 
(d)           Equity Compensation Awards.  During the Employment Period,
Employee shall be eligible to participate in, and receive awards under,
Broadpoint’s 2007 Incentive Compensation Plan (or any successor plan thereto),
subject to the terms and conditions of such Plan and the applicable award
agreements.
 
4.           Expenses.  Employee shall be entitled to be fully reimbursed for
all reasonable expenses incurred by him in the performance of his duties
hereunder on the same basis as applied to him at Gleacher Partners Inc. as of
immediately prior to the Effective Date.  Any reimbursement or advancement
payable to Employee pursuant to this Agreement shall be conditioned on the
submission by Employee of all expense reports reasonably required by Company
under the applicable expense reimbursement policy, and shall be paid to Employee
as soon as practicable following receipt of such expense reports, but in no
event later than the last day of the calendar year following the calendar year
in which Employee incurred the reimbursable expense.  Any amount of expenses
eligible for reimbursement, or in-kind benefit provided, during a calendar year
shall not affect the amount of expenses eligible for reimbursement, or in-kind
benefit to be provided, during any other calendar year.  The right to any
reimbursement or in-kind benefit pursuant to this Agreement shall not be subject
to liquidation or exchange for any other benefit.
 
5.           Termination and Termination of Benefits.  Employee’s employment
with Company shall terminate under the following circumstances:
 
(a)           Expiration of Employment Period Without Continued Employment of
Employee by Company.  Employee’s employment shall terminate as of the last day
of the Employment Period.  In such event, and subject to the other provisions of
this Section 5, Employee shall be entitled to the following payments and
benefits and Company shall have no further obligations to Employee under this
Agreement:
 
(i)           Employee shall be entitled to receive any accrued but unpaid Base
Salary through the last day of the Employment Period within 30 days after such
last day of the Employment Period, and any accrued benefits payable to Employee
in accordance with Company’s benefits policies or the provisions of any benefit
plan in which he is then a participant to the extent provided therein;
 
(ii)           Company shall pay Employee a pro-rated bonus for the fiscal year
in which termination occurs, to be paid in cash at the time such bonus would
have been paid if Employee remained employed determined consistent with Section
3(b) (but in no event later than 2-1/2 months following the end of the year in
which Employee’s employment is terminated), and shall also pay Employee any
other bonus with respect to any other fiscal year that had been earned at the
time of the termination of Employee’s employment, but not yet paid (payable in
no event later than 2-1/2 months following the end of the year in which such
bonus was earned); and
 
(iii)           Any equity compensation awards previously made to Employee shall
vest or be forfeited in accordance with the terms of Broadpoint’s 2007 Incentive
Compensation Plan (or any successor plan under which such awards were granted)
and the applicable award agreements.
 
 
 
4

--------------------------------------------------------------------------------


 
 
(b)           Termination By Employee Without Good Reason.  Employee may resign
from Company at any time upon sixty (60) days’ prior written notice to
Company.  In the event of resignation by Employee under this Subsection (b),
Company may elect to waive the period of notice, or any portion thereof and
thereby accelerate the date of termination.  In the event of termination by
Employee of his employment under this Subsection (b), Employee shall be entitled
to the following payments and benefits and Company shall have no further
obligations to Employee under this Agreement:
 
(i)           Employee shall be entitled to receive any accrued but unpaid Base
Salary through the effective date of such termination within 30 days following
the date of termination and any accrued benefits payable to Employee in
accordance with Company’s benefits policies or the provisions of any benefit
plan in which he is then a participant to the extent provided therein;
 
(ii)           Company shall pay Employee any bonus with respect to any
concluded fiscal year that had been earned at the time of the termination of
Employee’s employment, but not yet paid (payable in no event later than 2-1/2
months following the end of the year in which such bonus was earned); and
 
(iii)           Any equity compensation awards previously made to Employee shall
vest or be forfeited in accordance with the terms of Broadpoint’s 2007 Incentive
Compensation Plan (or any successor plan under which such awards were granted)
and the applicable award agreements.
 
(c)           Termination by Company Without Cause.  Employee’s employment under
this Agreement may be terminated by Company without Cause (as defined in Section
5(e) of this Agreement) and sixty (60) days’ prior written notice to
Employee.  In the event of such termination, Employee shall be entitled to the
following payments and benefits and Company shall have no further obligations to
Employee under this Agreement:
 
(i)           Company shall continue to pay to Employee his Base Salary until
the date which is twelve (12) months following the termination of his employment
under this Section 5(c) (the “Severance Period’’).  Company shall also pay
Employee a pro-rated bonus for the fiscal year in which the Severance Period
ends determined consistent with Section 3(b), to be paid in cash at the time
such bonus would have been paid if Employee remained employed (but in no event
later than 2-1/2 months following the end of the year in which Employee’s
employment is terminated); and Company shall pay Employee any other bonus with
respect to any other fiscal year that had been earned at the time of the
termination of Employee’s employment, but not yet paid (payable in no event
later than 2-1/2 months following the end of the year in which such bonus was
earned);
 
(ii)           Company shall maintain in full force and effect, for the
continued benefit of Employee for the Severance Period, the medical,
hospitalization and dental insurance plans and programs in which Employee was
participating immediately prior to the date of termination at the level in
effect and upon substantially the same terms and conditions (including, if
applicable, contributions required by Employee for such
 
 
 
5

--------------------------------------------------------------------------------


 
benefits) as existed immediately prior to the date of termination; provided,
that, if Employee cannot continue to participate in Company’s plans and programs
providing such benefits, Company shall arrange to provide Employee with the
equivalent benefits under an individual policy (“Continued Benefits”).  Such
Continued Benefits shall terminate on the date or dates Employee receives
substantially similar coverage and benefits, without waiting period or
pre-existing condition limitations, under the plans and programs of a subsequent
employer; provided, that, the determination of coverage and benefits shall be
made on a plan by plan and benefit by benefit basis and Company’s obligation
under this Section 5(c) shall continue with respect to any plan or benefit that
is not substantially similar to those in effect when Employee’s employment
terminated.  At the end of the Severance Period, Employee shall have the right
to elect continuation coverage under COBRA to the extent still eligible under
applicable law;
 
(iii)           Employee shall be paid or provided any accrued benefits payable
to Employee in accordance with Company’s benefits policies or the provisions of
any benefit plan in which he is then a participant to the extent provided
therein; and
 
(iv)           Any equity compensation awards previously made to Employee shall
vest or be forfeited in accordance with the terms of Broadpoint’s 2007 Incentive
Compensation Plan (or any successor plan under which such awards were granted)
and the applicable award agreements.  As a condition to any vesting or continued
vesting of awards, and subject to receiving a release from Broadpoint and its
affiliates (which release shall exclude their rights to seek contribution and/or
indemnification from Employee and any rights Company may have under the Merger
Agreement), Employee shall be required to sign a separation agreement with a
general release (which release shall exclude Employee’s rights to seek
contribution and/or indemnification from Broadpoint and its affiliates and any
rights Employee may have under the Merger Agreement) in such form as is
reasonably acceptable to the parties and their respective counsel.
 
(d)           Termination by Employee for Good Reason.  Employee may terminate
his employment hereunder for Good Reason by giving written notice to the Chief
Executive Officer of Company within thirty (30) days after the occurrence of any
one of the events specified in Subsection (d)(i) of this Section 5, without his
prior written consent, specifying that such termination shall occur thirty (30)
days after such notice has been given to the Chief Executive Officer; provided,
however, that such notice shall not be effective to cause termination under this
Subsection (d) if the specified event is cured by Company within thirty (30)
days of such written notice thereof.
 
(i)           Only the following shall constitute “Good Reason” for such
termination:
 
(A)           Failure by Broadpoint or its affiliates to perform fully the terms
of this Agreement, or any plan or agreement referenced in this Agreement, other
than an immaterial and inadvertent failure not occurring in bad faith and
remedied by Broadpoint or its affiliates promptly (but not later than five (5)
days) after receiving notice thereof from Employee;
 
 
6

--------------------------------------------------------------------------------


 
 
(B)           Any reduction in Employee’s Base Salary or failure to pay any
bonuses or other material amounts due under this Agreement in accordance
herewith;
 
(C)           The assignment to Employee of any duties inconsistent in any
material respect with his position or with his authority, duties or
responsibilities as Chairman of Broadpoint or as a senior member of the Division
or as Chief Executive Officer of Partners during the period required by this
Agreement, or any other action by Company which results in a diminution in such
positions, authority, duties or responsibilities, excluding for this purpose any
immaterial and inadvertent action not taken in bad faith and remedied by
Broadpoint or its affiliates promptly (but not later than ten (10) days after
receiving notice from Employee);
 
(D)           Any change in the place of Employee’s principal place of
employment to a location outside New York City;
 
(D)           Any failure by Broadpoint or its affiliates to obtain an
assumption and agreement to perform this Agreement by a successor to Broadpoint
or the applicable affiliate; or
 
(F)           A Change of Control of Company or Broadpoint occurs and Employee
does not continue thereafter as Chairman of Broadpoint.
 
(ii)           In the event of termination by Employee for Good Reason, Employee
shall be entitled to the following payments and benefits, and Company shall have
no further obligations under this Agreement:
 
(A)           Employee shall be entitled to receive any accrued but unpaid Base
Salary through the effective date of such termination within 30 days following
the date of termination and any accrued benefits payable to Employee in
accordance with the benefits policies or the provisions of any benefit plan in
which he is then a participant to the extent provided therein;
 
(B)           Company shall pay Employee a pro-rated bonus for the fiscal year
in which termination occurs determined consistent with Section 3(b), to be paid
in cash at the time such bonus would have been paid if Employee remained
employed (but in no event later than 2-1/2 months following the end of the year
in which Employee’s employment is terminated), and shall also pay Employee any
other bonus with respect to any other fiscal year that had been earned at the
time of the termination of Employee’s employment, but not yet paid (payable in
no event later than 2-1/2 months following the end of the year in which such
bonus was earned); and
 
(C)           Any equity compensation awards previously made to Employee shall
vest or be forfeited in accordance with the terms of Broadpoint’s 2007 Incentive
Compensation Plan (or any successor plan under which such awards were granted)
and the applicable award agreements.
 
 
 
7

--------------------------------------------------------------------------------


 
 
(iii)           A “Change in Control” of Company or Broadpoint, as applicable,
shall be deemed to have occurred if after the Effective Date:
 
(A)           any Person, together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Securities Exchange Act of 1934
(the “Exchange Act”)) of such Person, shall become the “beneficial owner” (as
such term is defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of Company or Broadpoint, as applicable, representing
35% or more of either (1) the combined voting power of then outstanding
securities of such entity having the right to vote in an election of directors
(“Voting Securities”) or (2) the then outstanding shares of all classes of
equity securities of such entity;
 
(B)           the members of the Board of Directors (the “Board”) of Company or
Broadpoint, as applicable, at the beginning of any consecutive 24-calendar-month
period commencing on or after the date hereof (the “Incumbent Board Members”)
cease for any reason other than due to death or disability to constitute at
least a majority of the members of such Board; provided, however, that any
director whose election, or nomination for election by such entity’s
shareholders or members, was approved by a vote of at least a majority of the
members of such Board then still in office who were members of such Board at the
beginning of such 24-calendar-month period, or whose election was approved
pursuant hereto, shall be deemed to be an Incumbent Board Member;
 
(C)           (1) the consummation, directly or indirectly, of any consolidation
or merger of, or other business combination transaction or reorganization
involving, Broadpoint or any of its “significant subsidiaries” (within the
meaning of Regulation S-X promulgated by the U.S. Securities and Exchange
Commission), unless following such transaction the shareholders of Broadpoint as
of immediately before such transaction continue to own, immediately after
consummation of such transaction, equity securities representing more than 65%
of the then-outstanding Voting Securities and other equity interests of the
surviving or resulting entity (or its ultimate parent company, as the case may
be) in substantially the same proportions as their ownership immediately prior
to such transaction and such shareholders continue to have the power to elect at
least a majority of the board of directors or other governing body of such
surviving or resulting entity (or its ultimate parent company, as the case may
be), (2) the consummation, directly or indirectly, of any sale, lease, exchange
or other transfer (in one transaction or a series of related transactions) of
all or substantially all of the assets or equity interests of Broadpoint or any
of its significant subsidiaries unless the shareholders of Broadpoint as of
immediately before such transaction continue to own, immediately after
consummation of such transaction, equity securities of the acquiring corporation
representing more than 65% of the Voting Securities and other equity interests
of the acquiring company in substantially the same proportions as their
ownership immediately prior to such transaction and such shareholders have the
power to elect at least a majority of the board of directors or
 
 
 
8

--------------------------------------------------------------------------------


 
 
other governing body of such acquiring entity, or (3) the consummation or
approval by shareholders of any plan or proposal for the liquidation or
dissolution of Company or Broadpoint, as applicable; or
 
(D)           the consummation of any consolidation, merger, sale or other
business combination transaction as a result of which the business currently
conducted by Gleacher Partners Inc. is sold, transferred or otherwise conveyed
to any person other than Company and its subsidiaries.
 
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (A) solely as the result of an
acquisition of securities by Company or Broadpoint (not undertaken to effect a
transaction that would otherwise be considered a Change in Control), as
applicable, which, by reducing the number of shares of stock, interests or other
Voting Securities outstanding, increases (x) the proportionate number of shares
of stock, interests or other Voting Securities of such entity beneficially owned
by any Person to 35% or more of the shares of stock, interests or other Voting
Securities then outstanding or (y) the proportionate voting power represented by
the applicable Voting Securities beneficially owned by any Person to 35% or more
of the combined voting power of all such then outstanding Voting Securities;
provided, however, that if any Person referred to in clause (x) or (y) of this
sentence shall thereafter become the beneficial owner of any additional shares
of stock, interests or other Voting Securities of Company or Broadpoint, as
applicable (other than pursuant to a share split, share dividend, or similar
transaction), then a “Change in Control” shall be deemed to have occurred for
purposes of the foregoing clause (A).  “Person” shall have the meaning used in
Sections 13(d) and 14(d) of the Exchange Act; provided, however, that the term
“Person” shall not include (a) MatlinPatterson Global Opportunities Partners II,
L.P. (and/or one or more of its controlled affiliates), (b) Company or any of
its subsidiaries, or (c) Broadpoint or any of its other subsidiaries, or any
trustee, fiduciary or other person or entity holding securities under any
employee benefit plan of Company or any of its subsidiaries or Broadpoint or any
of its other subsidiaries.  In addition, no Change in Control shall be deemed to
have occurred under clause (1) above by virtue of a “group” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) becoming a beneficial
owner as described in such clause, if any individual or entity described in
clause (a) or (c) of the foregoing sentence is a majority member of such group.
 
(e)           Termination by Company for Cause.  Employee’s employment
here­under may be terminated by Company for Cause, subject to the following
conditions:
 
(i)           Only the following shall constitute Cause for termination:
 
(A)           Employee’s conviction of, or plea of guilty or “no contest” to,
any felony;
 
(B)           Employee’s conviction of, or plea of guilty or “no contest” to, a
violation of criminal law involving Company and its business;
 
 
 
9

--------------------------------------------------------------------------------


 
 
(C)           Employee’s commission of an act of fraud or theft, or material
dishonesty in connection with his performance of duties to Company;
 
(D)           Employee’s willful refusal or gross neglect by Employee to perform
the duties reasonably assigned to him and consistent with his position with
Company or otherwise to comply with the material terms of this Agreement, which
refusal or gross neglect continues for more than fifteen (15) days after
Employee receives written notice thereof from the Chief Executive Officer of
Broadpoint providing reasonable detail of the asserted refusal or gross neglect
(and which is not due to a physical or mental impairment); or
 
(E)           Employee’s breach of any material term of the Non-Competition
Agreement or any other material agreement between Employee and Company or
Broadpoint, which breach continues for more than five (5) days after Employee
receives written notice thereof from the Chief Executive Officer of Broadpoint
providing reasonable detail of the asserted breach.
 
(ii)           In no event shall Employee’s employment be considered to have
been terminated for Cause unless and until Employee receives a copy of a
resolution adopted by the Board finding that, in the good faith opinion of the
Board, Employee is guilty of acts or omissions constituting Cause, which
resolution has been duly adopted by an affirmative vote of a majority of the
Board, excluding Employee and any individual alleged to have participated in
acts constituting Cause.  Any such vote shall be taken at a meeting of the Board
called for and held for such purpose, after reasonable written notice is
provided to Employee setting forth in reasonable detail the facts and
circumstance claimed to provide a basis of termination for Cause and Employee is
given an opportunity, together with counsel, to be heard before the Board.
 
(iii)           In the event Employee is terminated for Cause, Employee shall be
entitled only to the payments and benefits described in Subsection (b) of this
Section 5, and Company shall have no further obligations to Employee under this
Agreement.
 
(f)           Death.  Employee’s employment shall terminate upon his death.  In
such event, Employee shall be entitled only to the following payments and
benefits:
 
(i)           Employee shall be entitled to receive any accrued but unpaid Base
Salary through the effective date of such termination within 30 day following
the date of termination and any accrued benefits payable to Employee in
accordance with Company’s benefits policies or the provisions of any benefit
plan in which he is then a participant to the extent provided therein;
 
(ii)           Company shall pay Employee a pro-rated bonus for the fiscal year
in which termination occurs, to be paid at the time such bonus would have been
paid if Employee remained employed (but in no event later than 2-1/2 months
following the end of the year in which Employee’s death occurs), and shall also
pay Employee any other bonus with respect to any other fiscal year that had been
earned at the time of the
 
 
 
10

--------------------------------------------------------------------------------


 
 
 
termination of Employee’s employment, but not yet paid (payable in no event
later than 2-1/2 months following the end of the year in which such bonus was
earned); and
 
(iii)           Any equity compensation awards previously made to Employee shall
vest or be forfeited in accordance with the terms of Broadpoint’s 2007 Incentive
Compensation Plan (or any successor plan under which such awards were granted)
and the applicable award agreements.
 
(g)           Disability.  In the event that Employee becomes disabled, as
determined under Company’s long-term disability income plan, and receives income
replacement benefits under such plan or another accident and health plan
covering employees of Company for a period of not less than three (3) months,
or, in the absence of such plan or plans, by reason of Employee’s inability to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, Employee’s employment shall be deemed terminated by reason of
disability; provided, however, that in no event shall Employee be terminated by
reason of disability unless Employee receives written notice from Company, at
least fifteen (15) days in advance of such termination, stating its intention to
terminate Employee by reason of disability.  In the event of termination by
reason of disability, Employee shall be entitled only to the payments and
benefits described in Subsection (f) of this Section 5.
 
 
6.           Tax Indemnity.
 
Anything in this Agreement to the contrary notwithstanding, in the event it is
determined that any payment or distribution by Company or any of its affiliates
to Employee or for his benefit, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a “Payment”)
would be subject to an excise tax under Section 4999 of the Internal Revenue
Code of 1986, as amended (the “Code”) (or any successor provision) (such excise
tax, together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), Employee shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount that, after payment by
Employee of all taxes (including any interest or penalties imposed with respect
to such taxes), including any Excise Tax, imposed upon the Gross-Up Payment,
Employee retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payment.  Such Gross-Up Payment shall be made to Employee
within thirty (30) days following the date of determination that a Gross-Up
Payment is required to be paid to Employee in accordance with the remaining
terms of this Section 6; provided that, the Gross-Up Payment shall in all events
be paid no later than the end of Employee’s taxable year next following
Employee’s taxable year in which the Excise Tax (and any income or other related
taxes or interest or penalties thereon) on a Payment are remitted to the
Internal Revenue Service or any other applicable taxing authority or, in the
case of amounts relating to a claim described in below that does not result in
the remittance of any federal, state, local and foreign income, excise, social
security and other taxes, the calendar year in which the claim is finally
settled or otherwise resolved.  The  obligation of Company and its affiliates to
make a Gross-Up Payment under this Section 6 shall not be conditioned upon
Employee’s termination of employment.  Subject to the provisions of this Section
6, all determinations required to be made under this Section 6, including
whether a Gross-Up Payment is required and the amount of such
 
 
 
11

--------------------------------------------------------------------------------


 
 
 
Gross-Up Payment, shall be made by Company’s principal independent accounting
firm at the time such determination is made (the “Accounting Firm”).  Employee
agrees to promptly furnish information requested by the Accounting Firm in
connection with such determinations.  The Accounting Firm shall provide detailed
supporting calculations both to Company and Employee within thirty (30) days
following the date an event occurs that could give rise to an excise tax on a
Payment, or such earlier time as is requested by Company.  Any determination by
the Accounting Firm shall be binding upon Company and its affiliates and
Employee except as provided elsewhere in this Section 6.  As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that a
Gross-Up Payment which will not have been made by Company or its affiliates
should have been made (the “Underpayment”), consistent with the calculations
required to be made hereunder.  In the event that Company exhausts its remedies
pursuant to this Section 6 and Employee thereafter is required to make a payment
of any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment, together with any
penalties and interest related to such Underpayment, if any, shall be made
promptly by Company to Employee or for his benefit.  Employee shall notify
Company in writing of any claim by the Internal Revenue Service that, if
successful, would require the payment by Company of the Gross-Up Payment.  Such
notification shall be given as soon as practicable after Employee knows of such
claim and shall apprise Company of the nature of the claim and the date on which
the claim is requested to be paid.  Employee shall not pay such claim prior to
the expiration of the thirty (30) day period following the date on which
Employee gives such notice to Company (or such shorter period ending on the date
that any payment of taxes with respect to such claim is due).  If Company
notifies Employee in writing prior to the expiration of such period that it
desires to contest such claim, Employee shall:
 
(i)           give Company any information reasonably requested by Company
relating to such claim,
 
(ii)           take such action in connection with contesting the claim as
Company reasonably requests in writing from time to tune, including, without
limitation, accepting legal representation with regard to the claim by an
attorney selected by Company, and acceptable to Employee,
 
(iii)           cooperate with Company (at no cost to Employee) in good faith in
order effectively to contest the claim, and
 
(iv)           permit Company to participate in any proceedings relating the
claim;
 
provided, however, that Company and its affiliates shall bear and pay directly
all costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold Employee harmless, on
an after-tax basis, from any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payments of costs and expenses.  Without limitation of the foregoing provisions
of this Section 6, Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and
 
 
 
12

--------------------------------------------------------------------------------


 
 
 
may, at its sole option, either pay the tax claimed to the appropriate taxing
authority on behalf of Employee and direct Employee to sue for a refund or to
contest the claim in any permissible manner, and Employee agrees to prosecute
such contest to a determination before any administrative tribunal, in a court
of initial jurisdiction and in one or more appellate courts, as Company
determines; provided, further, however, that (A) if Company or one of its
affiliates pays such claim and directs Employee to sue for a refund, Company and
its affiliates shall indemnify and hold Employee harmless, on an after-tax
basis, from any Excise Tax or income tax, including interest or penalties with
respect thereto, imposed with respect to such payment or with respect to any
imputed income in connection with such payment; and (B) any request by Company
that Employee extend the statute of limitations relating to payment of taxes for
his taxable year with respect to which such contested amount is claimed to be
due is limited solely to such contested amount.  Furthermore, Company’s control
of the contest shall be limited to issues with respect to which a Gross-Up
Payment would be payable hereunder and Employee shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.  If, after the receipt by Employee of a
Gross-Up Payment or payment by Company or any of its affiliates of an amount on
Employee’s behalf pursuant to this Section 6, Employee becomes entitled to
receive any refund with respect to such claim, Employee shall (subject to
Company’s and its affiliate’s complying with the requirements of this Section 6)
promptly pay to Company or the applicable affiliate the amount of such refund
(together with any interest paid or credited thereon after taxes applicable
thereto).  If, after payment by Company or any of its affiliates of an amount on
Employee’s behalf pursuant to this Section 6, a determination is made that
Employee shall not be entitled to any refund with respect to such claim and
Company or the applicable affiliate does not notify Employee in writing of its
intent to contest such denial of refund prior to the expiration of thirty (30)
days after such determination, then the amount of such payment shall offset, to
the extent thereof, the amount of Gross-Up Payment required to be paid.
 
 
7.           Restrictive Covenants.  The restrictive covenants set forth in the
Non-Competition and Non-Solicitation Agreement shall be the sole and exclusive
restrictive covenants to which Employee is subject.
 
8.           Assignment.  This Agreement shall be binding upon and shall inure
to the benefit of Broadpoint, Company, their successors and any person, firm,
corporation or other entity that succeeds to all or substantially all of the
business, assets or property of Broadpoint and/or Company, as applicable.  This
Agreement may be assigned, in whole but not in part, by Company to any successor
to Company or its business or any subsidiary or affiliate of Company, provided,
that, such assignment does not relieve Company or Broadpoint of their
obligations (or guarantees thereof) under this Agreement if the assignee fails
to perform.  Employee may not assign any rights or delegate any duties in or
under this Agreement.
 
9.           Waiver.  The waiver by either party of a breach of any provision of
this Agreement shall not operate as or be construed as a waiver of any prior or
subsequent breach thereof.
 
10.           Amendment or Modification.  No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by Employee and a duly authorized officer of the
other parties hereto.
 
 
 
13

--------------------------------------------------------------------------------


 
 
 
11.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to choice
or conflict of law principles.
 
12.           Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.
 
13.           Notices.  Any notices required or permitted to be given hereunder
shall be sufficient if in writing, and if delivered by hand, by courier, by
facsimile, or sent by certified mail, return receipt requested, prepaid, to the
address set forth below or such other address as either party may from time to
time designate in writing to the other and shall be deemed given as of the date
of the delivery if delivered by hand or by courier, if mailed, four (4) days
after the date of mailing.
 
If to Employee:
At the address last on the records of Company.
 
If to Capital:
Broadpoint Capital, Inc.
12 East 49th Street, 31st Floor
New York, New York 10017
Attn:  General Counsel
Telephone No.: 212-273-7178
Facsimile No.:  212-273-7320
   
If to Partners
Gleacher Partners Inc.
660 Madison Avenue
New York, New York 10065
Attention: Eric Gleacher
Telephone No.:  212-418-4200
Facsimile No.:  212-752-2711
   
If to Broadpoint:
Broadpoint Securities Group, Inc.
12 East 49th Street, 31st Floor
New York, New York 10017
Attn:  General Counsel
Telephone No.: 212-273-7178
Facsimile No.:  212-273-7320



 
14.           Entire Agreement and Binding Effect.  This Agreement and the
Non-Competition Agreement contain the entire agreement of the parties with
respect to the subject matter hereof and supersedes all prior agreements,
promises, covenants, arrangements, communications, representations or
warranties, whether oral or written, by any officer, employee or representative
of any party hereto in respect of such subject matter.  This Agreement shall be
 
 
 
14

--------------------------------------------------------------------------------


 
 
binding upon and inure to the benefit of the parties hereto and their respective
successors, permitted assigns, and legal representatives.
 
15.           Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument, and in pleading or providing any provision of this
Agreement it shall not be necessary to produce more than one of such
counterparts.
 
16.           Headings.  The Section headings appearing in this Agreement are
for reference purposes only and shall not be considered a part of this Agreement
or in any way modify, amend or affect its provisions.
 
17.           Indemnification.  Broadpoint and Company will, to the maximum
extent permitted under applicable law and their respective By-Laws and
consistent therewith, indemnify and hold Employee harmless against expenses and
other amounts actually and reasonably incurred in connection with any proceeding
arising by reason of Employee’s employment by Company.  In addition, Broadpoint
and Company shall cover Employee under directors’ and officers’ liability
insurance both during and, while potential liability exists, after the term of
employment in the same amount and to the same extent as Broadpoint and Company
cover their respective other directors and officers.
 
18.           Drafting.  The parties hereto acknowledge and agree that this
Agreement has been drafted jointly by Broadpoint, Company, Partners and Employee
and each has had ample opportunity to review and understand its provisions and
seek competent legal advice.
 
19.           Dispute Resolution.  Except as provided in Section 9 of this
Agreement, all disputes arising out of, or related to, this Agreement, or the
breach thereof, shall be subject to and resolved by arbitration in New York, New
York through the facilities and in accordance with the rules of the Financial
Industry Regulatory Authority (“FINRA”), and the parties agree to submit to the
jurisdiction of FINRA with respect to any such controversy or
dispute.  Notwithstanding the foregoing, Employee agrees that in the event of
Employee’s breach of the restrictive covenants set forth in the Non-Competition
and Non-Solicitation Agreement, Company may obtain injunctive relief in any
court of competent jurisdiction pending arbitration.
 
20.           Survival.  The respective obligations of, and benefits offered to,
Employee, Broadpoint, Company and Partners as provided in this Agreement shall
survive the termination of this Agreement to carry out their intended purpose.
 
21.           Compliance with Section 409A.  This Agreement is intended to
comply with the requirements of Section 409A of the Code, and shall be
interpreted and construed consistently with such intent.  The payments to
Employee pursuant to this Agreement are also intended to be exempt from Section
409A of the Code to the maximum extent possible, under either the separation pay
exemption pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii) or as
short-term deferrals pursuant to Treasury Regulation Section
1.409A-1(b)(4).  Each payment and benefit hereunder shall constitute a
“separately identified” amount within the meaning of Treasury Regulation Section
1.409A-2(b)(2).  In the event that the terms of this Agreement would subject
Employee to taxes or penalties under Section 409A of the Code (“409A
 
 
 
15

--------------------------------------------------------------------------------


 
 
Penalties”), Company and Employee shall cooperate diligently to amend the terms
of the Agreement to avoid such 409A Penalties, to the extent possible.  To the
extent any amounts under this Agreement are payable by reference to Employee’s
termination of employment, such term shall be deemed to refer to Employee’s
“separation from service,” within the meaning of Section 409A of the
Code.  Notwithstanding any other provision in this Agreement to the contrary, if
Employee is a “specified employee,” as defined in Section 409A of the Code, as
of the date of Employee’s separation from service, then to the extent any amount
payable (including the accelerated vesting of equity awards) under this
Agreement (i) constitutes the payment of nonqualified deferred compensation,
within the meaning of Section 409A of the Code, (ii) is payable (or in the case
of equity awards will be settled) upon Employee’s separation from service and
(iii) under the terms of this Agreement would be payable prior to the six-month
anniversary of Employee’s separation from service, such payment (or settlement
of equity awards) shall be delayed until the earlier to occur of (a) the
six-month anniversary of the separation from service or (b) the date of
Employee’s death.
 
 
 
16

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the 2nd day of March, 2009.
 



 
BROADPOINT SECURITIES GROUP, INC.
      /s/ Lee Fensterstock   By:     
Lee Fensterstock
  Title: Chairman & CEO      
BROADPOINT CAPITAL, INC.
      /s/  Lee Fensterstock   By: 
Lee Fensterstock
  Title: 
Chairman & CEO
     
GLEACHER PARTNERS, LLC
      /s/ Jeffrey Tepper   
By:  
  Title:      
EMPLOYEE:
      /s/ Eric Gleacher   
Eric Gleacher

 
 
[Signature Page to Employment Agreement,
by and between Gleacher Partners LLC, Broadpoint Capital, Inc. and Eric
Gleacher]
 
 
 



--------------------------------------------------------------------------------